In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00339-CV


                          IN RE ROBERT MILLER, RELATOR

        OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                   September 23, 2015

                            MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Pending before the court is a petition for writ of mandamus filed by Robert Miller.

He asks that we order the district clerk for Lynn County, Texas to forward to the Texas

Court of Criminal Appeals 1) a “writ of mandamus” he commenced per article 11.07 of

the Texas Code of Criminal Procedure and 2) various other documents, motions, or

pleadings related to the “writ of mandamus.”        Because it seeks relief beyond our

jurisdiction, however, we must deny the petition.

      We generally cannot issue writs of mandamus against anyone other than a

judge. TEX. GOV’T CODE ANN. § 22.221 (West 2004). While there is an exception to that

limitation, however, it encompasses instances wherein relief is necessary to protect our

appellate jurisdiction. In re Lagaite, No. 07-15-00101-CV, 2015 Tex. App. LEXIS 3565,
at *1 (Tex. App.—Amarillo April 9, 2015) (orig. proceeding). Before it can be said that

we are protecting our appellate jurisdiction, though, there must be an appeal pending

wherein the relator is a party. Id. Miller’s complaint against the Lynn County District

Clerk does not relate to a pending appeal or to our jurisdiction over a pending appeal.

Thus, we have no jurisdiction to grant the relief sought by Miller and, therefore, deny the

petition for a writ of mandamus.

                                                              Brian Quinn
                                                              Chief Justice




                                            2